EXHIBIT 6
                                                          tM,


American Contractors Indemnity Company
  April 15,1999



  California Department of Insurance
  Rate Regulation Division
  45 Freemont Street, 23rd Floor
  San Francisco, California 94105


  Re: American Contractors Indemnity Company NAIC #10216
      Filing = Manual Page COURT-BAIL BONDS


  Dear Commissioner:

  American Contractors Indemnity Company respectfully submits for approval: Manuel Page revision of Bail
  Bonds 04/16/99 REV, from the last approval manual page 95-4409.

  This filing comes as the direct result of a Rate and Underwriting Examination conducted during this last quarter
  of the year. In order to implement our agreement with the California Insurance Department's Senior
  Investigator/Examiner Mr. Michael McCallister, we clarified our manual page.

  American Contractors Indemnity Company's rate and underwriting criteria for Bail Bonds, relies on applicants
  character, credit, individual history and factors of credit worthiness. We believe since our 1995 approval of our
  tiered structure, the public has been offered rates in the market place that are not inadequate, excessive or
  unfairly discriminatory. Except for the enclosed Manuel Page it does not replace a previously filed page.

  The required filing forms, duplicate copies and a postage paid envelope are enclosed. Your consideration and
  approval is appreciated. If you have any questions, please call me at 1-800-486-6695.

  Respectfully,



 („Ozief egifeita-c
  Carol Talcahashi                                                            RATE RUNG BUREAU-SF
  State Regulations/Compliance
                                                                                     APR   2 1 1999
                                                                                  STATE OF CALIFORNIA
                                                                               DEPARTMENT OF (NSURANCE
  CC: Andy Faust, President
      Scott Anschultz, VT, Bail Division
      Mike Holbrook, Counsel

           9841 Airport Blvd., 9th Floor, Los Angeles, CA 90045 • Telephone (310) 649-09% • Fax (310) 649-0416
                                 RATE MANUAL

                   COURT BONDS-JUDICIAL PROCEEDINGS

                            BAIL BONDS RATES



PREFERRED

      8% OF PENAL AMOUNT PLUS $15.00

      ONLY BONDS OF THIRTY THOUSAND DOLLARS PENAL AND LARGER
      QUALIFY FOR THIS RATE AND REQUIRES FULL CASH COLLATERAL OR IT'S
      EQUIVALENT OR REAL PROPERTY WITH AN EQUITY OF NO LESS THAN
      150% OF THE PENAL AMOUNT (WITH ALL OWNERS OF RECORD SIGNED
      AND NOTARIZED ON SHORT FORM DEED OF TRUST AND DEED MUST BE
      RECORDED WITH APPLICABLE COUNTY RECORDER.). FULL PREMIUM
      MUST BE PAID AT THE TIME OF EXECUTION OF BOND.


HIGH RISK

      15% OF PENAL AMOUNT PLUS $15.00

      WILL BE CHARGED WITH SINGLE INDEMNITOR, SIGNATURE ONLY. ONLY
      BONDS WITH PENAL AMOUNT OF $10,000.00 AND LESS QUALIFY FOR THIS
      RATE. EXECUTION OF BOND DISCRETIONARY WITH UNDERWRITER.


STANDARD

      10% OF PENAL PLUS $15.00

      ANY BOND THAT DOES NOT QUALIFY FOR HIGH RISK OR PREFERRED
      RATES SHALL BE UNDERWRITTEN AT THE STANDARD RATE.


MINIMUM PREMIUM

      A MINIMUM PREMIUM OF $50.00 + $15.00 SHALL BE CHARGED ON ANY BOND WITH
      A PENAL AMOUNT BELOW $499.99.
